DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment/Response filed with the Office on 5 March 2021, regarding the Hewlett-Packard Development Company, L.P. application.

Claims 1-7 and 9-19 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021, has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by S. Z. Hua, et al. (“Microfluidic Actuation Using Electrochemically Generated Bubbles”, Analytical Chemistry, 74(24): p. 6392-6396, December 2002; hereinafter, “Hua”), as evidenced by a paper by Hess (“Laser diagnostics of mechanical and elastic properties of silicon and carbon films”, Applied Surface Science, 106, p. 429-437; Oct. 1996; hereinafter, “Hess”).

Regarding claim 1, Hua discloses an in-channel bubble valve within a microfluidic chip (bridging ¶, p. 6392-6393; reading on the claimed, “[a] microfluidic chip”).
Hua teaches to characterize the performance of bubble valves, prototype microfluidic chips were built on silicon (bridging ¶, p. 6392-6393); silicon is shown by Hess to have a Young’s modulus (i.e., a modulus of elasticity) of 160 GPa (Table 1; which reads on “an inflexible material having an elastic modulus of 0.1 GPa to 450 GPa”).
Hua further teaches the microfluidic chips used to test the mechanical and chemical characteristics of bubble valves consisted of a fluid channel connecting an inlet and an outlet reservoir (Figure 1A; 1st ¶, Experimental Section, p. 6393; which reads on “a microfluidic channel formed within the inflexible material, said microfluidic channel connecting an inlet and an outlet”).
2) (Figure 1A; 1st ¶, Experimental Section, p. 6393; which reads on “a working electrode associated with the microfluidic channel having a surface area of 1 μm2 to 60,000 μm2 within the microfluidic channel”).
Hua also teaches the microfluidic channel incorporates a 15-μm-wide neck, formed by protruding sidewalls, introduced to create a back pressure (Figures 1A, 1B1-6, 1C1-6, and 3A-D; 1st ¶, Experimental Section, p. 6393), wherein a bubble as a valve is first generated inside the channel to stop the fluid flow when applied voltage pulse of arbitrarily small durations, milliseconds or shorter is applied to the electrodes (bridging ¶, p. 6392-6393; which reads on “a bubble support structure selected from . . . a protrusion formed along a wall of the microfluidic channel . . . formed within the microfluidic channel, wherein the working electrode is positioned and configured to electrolytically generate a bubble from an aqueous fluid, where the bubble becomes associated with the bubble support structure and forms a bubble valve operable to block and unblock the microfluidic channel”).

Regarding claim 2, the bulk silicon below the microchannels taught by Hua would constitute a substrate that is silicon.

st ¶, Experimental Section, p. 6393).

Regarding claim 9, Hua inherently includes the step of loading an aqueous fluid into a microfluidic channel, as bubble valve must valve against a liquid.  The shared limitations with instant claim 1 are taught as outlined in the rejection above.  Further, Hua also teach application of a constant potential over an arbitrary duration at the electrode to generate a bubble, which is used to generate the bubble that act as a valve to separate a fluid in a channel (Figures 1B1-6 and 1C1-6; bridging ¶, p. 6392-6393).

Regarding claim 11, Hua teaches the generated bubble valves directly inside the channel, valves can be closed and opened in milliseconds (Conclusion, p. 6396).

Regarding claims 12 and 13, Hua teaches all the shared limitation with instant claim 1, as outlined above.  Hua further teaches an arbitrary waveform function generator was used to apply a square voltage pulse across anode/cathode (2nd ¶, Experimental Section, p. 6394; which reads on “a power supply operatively associated with the working electrode”), which uses DC voltages.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hau.

Regarding claim 7, Hua teaches electrodes which would have 7.5 μm2 surface area.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 9 above, and further in view of a US Patent Application Publication to Magni, et al. (US 2009/0215194 A1; hereinafter, “Magni”).

Regarding claim 10, Hua teaches the limitations of instant claim 9, as outlined above.  Hua further teaches a syringe pump connected to a pressure reservoir perfused the channel with the electrolyte (2nd ¶, Experimental Section, p. 6394).
Hua does not explicitly teach loading via a thermal inkjet pump, micro pipetting, micro droplets, capillary action, or a combination thereof.
However, Magni discloses a microfluidic device (Title), wherein is taught fill a microfluidic device via either a syringe or pipette ([0053]).
At the time of the filing of the present application, the simple substitution of a syringe type liquid introduction (as used in both the Hua and Magni references) into a microfluidic with a pipette type (as also disclosed in the Magni reference) could be done with predictable result (MPEP §2143(I)(B)).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 1 above, and further in view of a published conference paper by C. Garcia, et al. (“B3. 3-Fabrication of Microfluidic Devices Using SU-8 for Detection and Analysis of Viruses”, Proceedings SENSOR 2009, Volume I, 2009 May 27: p.193-7; hereinafter, “Garcia”).

Regarding claim 3, Hua teaches the limitations recited in instant claim 1, as outlined above.
Hua does not teach the inflexible material comprises SU-8, molded plastics, epoxy molding compounds or a combination thereof.
However, Garcia discloses a microfluidic device formed from the photo-resist, SU-8 (Abstract).  Garcia teaches fabrication of microchannels, which are composed completely of SU-8.  SU-8 is one of the inflexible materials recited in the instant claims as the claimed “inflexible material”, and chemical composition and its properties are inseparable. Additionally, Garcia teaches borosilicate glass and silicon were selected as substrate material, because processing techniques of the silicon are well developed and SU-8 provides good adhesion to both materials (top of p. 194).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the taught SU-8 as the material for forming the channel system described by Hus because SU-8 would be the selection of a known material based on its suitability for its intended use (MPEP §2144.07), and SU-8 is a favourable material for fabrication of microchannels because of its excellent chemical stability against several acids and bases and its thermal stability (Garcia, 3rd ¶, Introduction, p. 193).  

Regarding claim 4, Garcia teaches use of SU-8 (Title), which inherently as an elastic modulus in the range of 1 GPa to 10 GPa.

Regarding claim 5, Hau and Garcia neither teach an inlet and outlet formed in different surfaces of the inflexible material.  However, it has been held that the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant (MPEP §2144.04(IV)(B)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hua as applied to claim 12 above, and further in view of a US Patent Application Publication to Bohm (US 2005/0217743 A1; hereinafter, “Bohm”).

Regarding claim 14, Hua teaches the limitations recited in instant independent claim 12.
Hua does not teach or suggest a heater.
However, Bohm discloses a triggerable passive fluid valve ([0003]), wherein is taught a bubble chamber connected to the fluid delivery channel between the flow restrictor and the first passive valve, the bubble chamber 
At the time of the filing of the present invention, it would have been obvious to one of ordinary skill in the art to incorporate the heating operation (as set forth by Bohm) as an operation of the electrodes disclosed by Hua, because it would allow the ability to change the pressure of the resultant bubbles.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the indicated claims is the cited Hua.  However, the Hua reference teaches away from use of a gold electrodes, as such electrodes were found to dissolve away (Hua, 2nd ¶, Experimental Section, p. 6394). Additionally, the Hua reference, nor any other reference in the prior art, described the use of a thermal inkjet pump for loading microfluidic devices.

Response to Arguments
Applicant's arguments filed 5 March 2021, regarding the presently rejected claims have been fully considered but they are not persuasive. First, Applicant argues the Hua reference does not teach a bubble support structure selected 

    PNG
    media_image1.png
    211
    267
    media_image1.png
    Greyscale
Within the circle on the Figure is shown the 15 μm neck, which is formed by two protrusions emanating from opposing sidewalls of the microchannel.  As such, the neck reads not only upon the previous limitation that the bubble support structure comprises a narrowing of the microfluidics channel, but also a bubble support structure comprising a protrusion formed along a wall of the microfluidics channel.  Therefore, Applicant’s first argument is not persuasive in traversing the current prior art rejection.
Next, Applicant argues the Hua reference does not clearly teach the working electrode has a surface area within the required claimed range of 1 μm2 to 60,000 μm2, as Hua is asserted to not provide enough information as to the shape of the electrode (5 March 2021 Remarks, p. 7-8).  However, as can be 2, which is within the claimed range.  Thus, Applicant’s argument on this issue is not persuasive in traversing the current prior art rejection.
Applicant argues in regard to instant claim 10 that a prima facie case of obviousness has not been established as “common knowledge” without evidentiary support is improper in the formulation of a rejection.  Is response to Applicant’s traverses of factual assertion as not properly officially noticed or not properly based upon common knowledge, the Examiner has support the finding with evidence of the predictability of a simple substitution of one known element for another by citing the teachings of the Magni reference.  Therefore, Applicant’s argument on this issue is not persuasive in traversing the current prior art rejection.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet 
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795     
21 April 2021